Title: From George Washington to Brigadier General Jedediah Huntington, 29 March 1780
From: Washington, George
To: Huntington, Jedediah


          
            Dr Sir
            Head Quarters Morristown 29th March 1780
          
          I am pleased to hear by yours of yesterday of your arrival at Springfield. I have long wished and expected it. Governor Trumbull in his letter by you, requests that a number of commissioned and non commissioned officers may be immediately sent to Connecticut to assist in the business of recruiting: he mentions 50 or 60 if they can be spared. From my idea of the State of the several regiments in respect to officers present, that number would nearly include the whole upon the ground. That, none however, of the little time between this and the opening of the campaign may be lost, you will be pleased to inquire forthwith what

further number of Captains and Subs., and good non-commissioned officers inlisted for the war, can be spared from the division, and let them be directed to proceed to the Governor and take his instructions. I imagine there are many officers yet in Connecticut upon furlough, who may perhaps request to remain there to recruit; but I think they had best be called in and others sent upon that service as they return, because if an officer goes to a part of the Country in which he is acquainted, to recruit, he has an opportunity in some degree of visiting his friends at the same time.
          You are probably informed of the encouragements given by the late law to recruiting officers. I would wish you to acquaint those who encline to go upon that service that I am not authorised to allow any thing seperate from the provision made by the State as the requisition of Congress of the 9th of February makes none but leaves the mode to the States. I think it necessary that this matter should be clearly understood by the officers previous to their departure, lest they should afterwards complain, that they went out in obedience to orders and were unavoidably drawn into considerable expences in consequence. I am Dr Sir Your obt & hble ⟨servt⟩
          
            Go: Washington
          
        